Citation Nr: 1217982	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-23 437	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a variously diagnosed physiatric disability (to include posttraumatic stress disorder (PTSD)).

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a left ankle disability.

4. Entitlement to service connection for a low back disability (to include as secondary to service-connected bilateral knee disability).

5. Entitlement to service connection for a left hip disability (to include as secondary to service-connected bilateral knee disability).

6. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1978. These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a videoconference hearing; in September 2009 he withdrew such request.   

At a July 2009 decision review officer (DRO) hearing the Veteran withdrew his appeal in the matter of service connection for a left elbow disability, and the matter was not certified on appeal to the Board.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

A governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159(c)(4). With respect to the factor C listed, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

	Psychiatric disability

The Veteran alleges that he has PTSD due to childhood sexual trauma that was aggravated by his active service.  In August 2007 and October 2008 letters a VA psychiatrist stated that the Veteran's PTSD due to childhood sexual trauma was exacerbated by his service.  He noted that the lack of proper direction, treatment, and therapy for his condition combined with stressful conditions in service, caused it to worsen markedly.  Private treatment records also note that the Veteran has psychiatric diagnoses other than PTSD.  Hence, in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the matter on appeal has been recharacterized to encompass all psychiatric disabilities diagnosed.

As the evidence shows that the Veteran may have a psychiatric disability that was incurred or aggravated in service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met; development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

At the July 2009 DRO hearing the Veteran testified that his first treatment for PTSD was with a Dr. A.N. at Kaiser in 2002; those records have not been sought.  The complete records of the Veteran's psychiatric treatment are pertinent evidence, and must be secured.
	Bilateral ankle, left hip, low back, and left shoulder disabilities

In a July 2006 letter private provider Dr. Z notes that he had treated the Veteran since approximately 1999 and that it was possible that the Veteran's lumbar spine arthritis and avascular necrosis of the left hip were caused or made worse by his military duties as an athletic specialist.  He testified that he sustained numerous orthopedic injuries in the course of his service as an athletic specialist/competing on a service basketball team.  He noted that often times he self-treated such injuries.  

An April 2009 VA outpatient treatment record notes that the Veteran had bilateral ankle pain due previous sports injuries.  In a September 2009 VA outpatient treatment record a provider notes that the Veteran's lower back pain, shoulder arthralgia, hip pain, and bilateral ankle pain began while he was in military service and should be regarded as being service-connected.  Diagnostic studies of record show pathology of the right ankle, left hip, low back, and left shoulder; the Veteran is also treated for left ankle pain.    

The Board finds that the evidence of record indicates that the Veteran may have bilateral ankle, left hip, low back, and left shoulder disabilities that are related to his service or to a service-connected disability; that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met; and that development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record also shows that the Veteran was awarded Social Security Administration (SSA) disability benefits for, among other disabilities, his low back disability.  Records and examinations considered in the SSA determination are pertinent evidence and must be secured. See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).

While it appears that the Veteran completed releases for treatment providers in the past, a review of the claims file found that the records received are less than complete.  The Veteran's co-operation (by identifying all treatment and providing releases) is needed to secure the outstanding records.
The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 U.S.C.A. § 3.158(a).

The case is REMANDED for the following:

1. The RO should obtain from the SSA a copy of their decision on the Veteran's claim for disability benefits, as well as copies of all medical records and examination reports considered in connection with such determination.   If such records are unavailable, it must be so noted in the record (with explanation regarding the unavailability).

2. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from June 2009 to the present.  

The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for psychiatric, bilateral ankle, left hip, low back, and left shoulder disabilities since his discharge from service, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  Of particular interest are complete treatment records from: (1) Dr. Z beginning in 1999; (2) psychiatric treatment with Dr. A.N.; (3) all private treatment at Kaiser since the Veteran's initial visit; (4) psychologist L.O.; and (5) any other private treatment the Veteran received.

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

All outstanding treatment records must be secured or their unavailability accounted for prior to scheduling the VA examinations requested below.

3. Once all records are associated with the claims file, the RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability (ies).  The examiner must review the Veteran's claims file in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV. Following examination of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

a. Please identify (by medical diagnosis) each psychiatric disability entity found.  If PTSD is diagnosed, identify the stressor(s) and symptoms that support such diagnosis.

b. As to each chronic psychiatric disability entity diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) related to the Veteran's active service. 


c. Is there any evidence that renders it undebatable from a medical standpoint that any psychiatric disability preexisted the Veteran's active service? If so, please identify such evidence.

Please comment specifically on the December 2007 and October 2008 opinions of VA psychiatrist Dr. K.N.S. that the Veteran has PTSD due to child trauma that was exacerbated by his military service, expressing agreement or disagreement with such opinions and explaining the rationale for the agreement or disagreement.

4. The RO should also arrange for an orthopedic examination of the Veteran to ascertain the existence, and if so, the likely etiology of any bilateral ankle, left hip, low back, and left shoulder disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination.  Any indicated tests or studies must be completed.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) any bilateral ankle, left hip, low back, and left shoulder disabilities.  If a disability of any of these anatomical locations is not found, it should be so specified with citation to supporting factual data.

b. As to each diagnosed bilateral ankle, left hip, low back, and left shoulder disability, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include sports activities and injuries therein)? 

For the purpose of this examination the Veteran's accounts that he had sustained sports related injuries in service which he self-treated should be accepted as credible.

c. Please indicate whether it is at least as likely as not (a 50% or greater probability) that any diagnosed low back or left hip disabilities were caused or aggravated by the Veteran's service-connected bilateral knee disability.

If the opinion is that any of the disabilities were not caused but were aggravated by the bilateral knee disability, the examiner should offer a further opinion as to the degree of disability that is due to such aggravation, i.e., opine regarding the baseline level of disability prior to the aggravation and the level of disability existing after the aggravation occurred.

The examiner must explain the reasoning for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

5. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

